Citation Nr: 9919071	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  93-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a combined rating in excess of 50 percent for 
palindromic arthritis of multiple joints, to include 
bilateral knees, bilateral hands, left foot, and bilateral 
shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1947 to 
January 1948, from August 1948 to April 1949, and from 
November 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  By this rating decision, the RO confirmed 
a 20 percent rating for service connected migratory 
palindromic arthritis.  This case was last before the Board 
in September 1996, at which time it was remanded for further 
development.

By a November 1998 rating decision, the RO redesignated the 
veteran's service connected palindromic arthritis and 
assigned separate 10 percent ratings for palindromic 
arthritis of the following joints: left knee, right knee, 
left foot, right hand, and left hand.  A bilateral factor of 
4.1 percent was added and the combined rating was 50 percent, 
effective from September 1991.  

In addition to the joints for which he was assigned a 
separate rating, the veteran has routinely complained of and 
sought treatment for arthritic pain in his shoulders.  
Although during the recent VA examination in April 1998 the 
veteran did not make any complaints concerning his shoulders, 
the Board will review the evidence and determine whether he 
is also entitled to a separate rating for palindromic 
arthritis of bilateral shoulders (and for any other joints 
for which an assessment of arthritis has been made).  
Therefore, the issue on appeal has been reconstrued to be as 
follows: Entitlement to a combined rating in excess of 50 
percent for palindromic arthritis of multiple joints, to 
include bilateral knees, bilateral hands, left foot, and 
bilateral shoulders.

FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his 
palindromic arthritis of multiple joints are worse than 
currently evaluated by the RO; all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained by the RO.

2.  The veteran's palindromic arthritis of the right hand is 
productive of disability equivalent to no greater than slight 
limitation of motion of the wrist; instability, weakened 
movement, incoordination, and pain on movement of the right 
wrist and hand is not demonstrated functionally or 
objectively.

3.  The veteran's palindromic arthritis of the left hand is 
productive of disability equivalent to no greater than slight 
limitation of motion of the wrist; instability, weakened 
movement, incoordination, and pain on movement of the left 
wrist and hand is not demonstrated functionally or 
objectively.

4.  The veteran's palindromic arthritis of the right knee is 
productive of disability equivalent to no greater than slight 
limitation of motion; instability, weakened movement, 
incoordination, and pain on movement of the right knee is not 
demonstrated functionally or objectively.

5.  The veteran's palindromic arthritis of the left knee is 
productive of disability equivalent to no greater than slight 
limitation of motion; instability, weakened movement, 
incoordination, and pain on movement of the left knee is not 
demonstrated functionally or objectively.

6.  The veteran's palindromic arthritis of the left foot is 
productive of disability equivalent to no greater than slight 
limitation of motion of the ankle; instability, weakened 
movement, incoordination, and pain on movement of the left 
foot or ankle is not demonstrated functionally or 
objectively.

7.  The veteran's palindromic arthritis of the right shoulder 
is productive of disability equivalent to no greater than 
slight limitation of motion; and pain, weakened movement, 
incoordination, or pain on movement is not demonstrated 
functionally or objectively.

8.  The veteran's palindromic arthritis of the left shoulder 
is productive of disability equivalent to no greater than 
slight limitation of motion; and pain, weakened movement, 
incoordination, or pain on movement is not demonstrated 
functionally or objectively.

9.  The veteran has not made any complaints concerning other 
joints for which he has been assessed or diagnosed as having 
arthritis.


CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for a 
combined rating in excess of 50 percent for palindromic 
arthritis of multiple joints, to include bilateral knees, 
bilateral hands, left foot, and bilateral shoulders, and VA 
has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for palindromic arthritis of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 
3.321(a), 4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 Plate 
I, 4.71a, Diagnostic Codes 5002, 5215 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for palindromic arthritis of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(a), 
4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 Plate I, 4.71a, 
Diagnostic Codes 5002, 5215 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for palindromic arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R.§§ 
3.321(a), 4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 Plate 
II, 4.71a, Diagnostic Codes 5002, 5257, 5260, 5261 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for palindromic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 3.321(a), 
4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 Plate II, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for palindromic arthritis of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(a), 
4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 Plate II, 4.71a, 
Diagnostic Codes 5271, 5277 (1998).

7.  The criteria for a compensable evaluation for palindromic 
arthritis of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.  §§ 3.321(a), 
4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 Plate I, 4.71a, 
Diagnostic Code 5201 (1998).

8.  The criteria for a compensable evaluation for palindromic 
arthritis of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.  §§ 3.321(a), 
4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71 Plate I, 4.71a, 
Diagnostic Codes 5201 (1998).

9.  A combined disability rating in excess of 50 percent for 
palindromic arthritis of multiple joints, to include 
bilateral knees, bilateral hands, left foot, and bilateral 
shoulders, is not warranted. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.25, 4.26 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, treatment 
of the veteran for migratory arthritis of multiple joints 
during his third period of active duty (between November 1950 
to July 1953).   
By a February 1954 rating decision, the RO in Syracuse, New 
York, granted service connection for arthritis, palindromic, 
feet, and assigned a 20 percent rating effective from July 
1953.  By a November 1975 rating decision, the RO in Buffalo, 
New York, increased the disability rating for migratory 
palindromic arthritis to 40 percent, effective from June 
1975.  By a February 1981 rating decision, the RO reduced the 
rating for migratory palindromic arthritis to 20 percent, 
effective from March 1981. 

In September 1991, the veteran submitted a written statement 
the RO construed as a claim for an increased rating for his 
service connected arthritis disability.

On VA examination in December 1991, the veteran reported 
having had a 40 year history of migratory joint aches and 
pains.  Over the prior 20 years, he had had progressive 
disabling migratory arthritis.  There was no real destructive 
disease.  The veteran had been on multiple medical regimens, 
including Gold shots, Plaquenil, and Cortisone.  Currently he 
was being followed in the VA rheumatology clinic and was 
taking Motrin.  It was unclear to the VA examiner whether the 
veteran's condition was an adult onset of Still's disease or 
a vague connective tissue disease.  Diagnostic blood tests 
might have helped, but it was interesting to the examiner 
that this was apparently a nonerosive process which was very 
migratory.  At the end of its manifestation, it would leave 
the joint completely well.  The veteran was currently only 
complaining of bilateral shoulder discomfort, but stated that 
even just a few days before, he had experienced swelling in 
his hands and knees.  He denied any fevers, sweats, or recent 
weight loss or gain.  He had recently been released from 
prison after at least 15 years. 

Upon examination, the veteran was thin and in no distress.  
His neck was very supple with full range of motion and no 
discomfort.  Extremities showed no cyanosis, clubbing, or 
edema.  There were no focal deficits neurologically.  
Reflexes were 2 to 3+ and brisk, and toes were downgoing.  
Regarding his specific joints, the veteran had full range of 
motion without swelling or discomfort with the exception of 
some slight discomfort on external rotation of his left hip 
and the internal rotation of both shoulders.  The rest of the 
veteran's joint examination was completely normal with no 
synovial thickening, redness, or warmth noted.  X-rays of the 
veteran's bilateral shoulders were negative.  The examiner 
recommended that the veteran continue to be seen in the 
rheumatology clinic and further noted that the veteran "did 
not appear too impaired to me on exam today."  

By a March 1992 rating decision, the RO confirmed a 20 
percent rating for migratory palindromic arthritis.

In April 1992, a large number of records from the medical 
department of the Southport Correctional Facility in Pine 
City, New York, were associated with the claims file.  These 
records reflect over 20 years of outpatient treatment of the 
veteran for various conditions.  A January 1985 X-ray taken 
of the veteran's left shoulder revealed minimal 
demineralization of the head of the left humerus.  These 
records also indicate, in pertinent part, that the veteran 
sought outpatient treatment for arthritis between September 
1990 and June 1991.  In June 1991, the veteran complained of 
severe pain and said that he could not work.  

The records associated with the file also include one June 
1991 memorandum prepared by M. J. Shah, M.D., who noted that 
the veteran's arthritis had worsened to the point that he 
needed to be housed on the "flats of the facility."  Dr. 
Shah noted that extensive walking should not be required of 
the veteran on a daily basis.  In another June 1991 
memorandum, Dr. Shah noted that the veteran had chronic 
degenerative osteoarthritis of several joints.  He had been 
treated for this condition at several facilities with 
physical therapy, hydrotherapy, and ultrasonic treatments.  
Since his arrival at the Southport Correction Facility, the 
veteran had been treated with non-steroidal agents, including 
Motrin and Naprosyn.  The veteran was at the Southport 
Correction Facility as a cadre worker.  Dr. Shah did not 
think that the veteran could participate as a worker, 
considering his medical problems, especially during flare-
ups.  In Dr. Shah's opinion, the veteran was unsuitable for 
the Southport facility due to his medical problems and should 
have been transferred to a more suitable facility.  

Subsequently in April 1992, the veteran's representative 
submitted a notice of disagreement with the March 1992 rating 
decision.  A statement of the case was issued in June 1992.  

On a July 1992 Form 9, the veteran asserted that he had pain 
and swelling of the major joints in his body.  He asserted 
that it was difficult to deal with the pain as well as 
limitation of motion in his shoulders, hips, and hands. 

In January 1993, medical records from the VA Medical Center 
(VAMC) in Syracuse were associated with the claims file.  
These records reflect that in January 1992, the veteran was 
examined at the rheumatology clinic.  He complained of pain 
in his right hip, but also reported that he had pain and 
occasional swelling in different joints at different times.  
The veteran also complained of morning stiffness.  
Examination of the musculoskeletal system revealed no tender 
points.  There were crepitus in the shoulders and limitation 
of hip flexion and internal and external rotation.  The 
examiner also noted some flattening of the lumbosacral 
curvature.  An X-ray of the lumbosacral spine revealed, in 
pertinent part, mild degenerative changes.  X-rays of the 
hips and pelvis were negative.  

VAMC records reflect that in March 1992, the veteran sought 
treatment at the rheumatology clinic after complaining of 
bilateral shoulder and hip pain which worsened as the day 
progressed.  Examination revealed, in pertinent part, 
decreased abduction and external rotation of the bilateral 
shoulders, as well as decreased flexion and internal rotation 
of the hips bilaterally.  There were no synovitis or 
rheumatoid arthritis deformities.  In July 1992, the veteran 
was seen complaining of noticeable swelling of his right hand 
the prior week.  He also reported morning stiffness.  No 
tender points were noted on musculoskeletal examination.  

VAMC records also reflect that in November 1992, the veteran 
was seen in the rheumatology clinic for a routine follow-up.  
He reported continued intermittent swelling of his hands.  He 
also complained of left shoulder pain and stiffness, and 
bilateral knee pain and swelling.  He was taking medication.  
Upon examination, the shoulders displayed moderately 
decreased range of motion secondary to pain.  The elbows had 
no effusion, displayed good range of motion and were 
nontender.  The wrists had slightly decreased range of motion 
bilaterally with pain on the right.  The hands had no 
swelling or warmth, and had good grasp and pinch.  The hips 
displayed decreased internal and external rotation on the 
right.  The knees had no crepitus, pain, effusion, or warmth, 
and had good range of motion.  There was no tenderness or 
swelling of the ankles and feet, which also had good range of 
motion.  Finally, slightly decreased range of motion was 
noted in the veteran's neck.  The examiner concluded, in 
pertinent part, that the veteran had a history of 
degenerative joint disease of the shoulders and palindromic 
rheumatism.  Other than a slightly decreased range of motion 
in his shoulders with some pain, the disease was considered 
to be well-controlled.  

In June 1995, additional medical records from the Syracuse 
VAMC were associated with the claims file.  These records 
reflect, in pertinent part, that in March 1993, the veteran 
sought treatment for complaints of arthritis in the 
shoulders.  Examination of the extremities was benign.  In 
April 1993, he reported that he had been achy all over for 
the prior few weeks with mild morning stiffness lasting 
approximately one hour.  The veteran was still able to 
exercise and Naprosyn helped with his pain.  On examination, 
the veteran had mild pain on extreme internal pronation of 
the right shoulder, and slight decreased range of motion with 
pain in the left shoulder.  The veteran was positive for 
Heberden's node.  He had normal range of motion in both hips, 
and normal reflexes.  Motor testing revealed giveaway 
weakness secondary to pain.

By an October 1995 rating decision, the RO confirmed the 20 
percent rating for palindromic migratory arthritis.

In October 1996, the RO forwarded a letter to the veteran's 
last known address, asking for his assistance in obtaining 
the most recent medical information relating to his service 
connected disability.  

In November 1996, additional records from the Syracuse VAMC 
were associated with the claims file.  These records do not 
reflect any complaints of or treatment for arthritis.   

In April 1998, the veteran underwent a joints examination for 
VA purposes.  It was noted that in the prior several years, 
the veteran had been in and out of prison for a total of 20 
years.  In between these periods of incarceration, he did 
light duty work secondary to his arthritis condition.  He 
stated that he had just recently been released from jail and 
was having some problems with both knees, both hands, and his 
left foot.  He stated that these joints had been swollen and 
very painful.  He took Naprosyn 500 mg three times a day with 
some relief, but this was not "holding him for a good period 
of time."

Upon examination, the veteran was in no active distress.  On 
his way to the examination room, his gait seemed to be 
antalgic.  No swelling or bony deformities were observed, and 
the joints were well aligned.  Wrist flexion was 85 degrees 
in both hands.  Wrist extension was 45 degrees on the right, 
and 40 degrees on the left.  MCVs were 90 degrees in all the 
fingers in both hands and PIPs were 90 degrees in both hands.  
DIPS were 60 degrees in all fingers in both hands.  Muscle 
strength was 5/5 bilaterally with regard to elbow flexors and 
elbow extensors, wrist extensors and wrist reflexors, and 
finger reflexors and interossei.  On X-ray, the bones of the 
veteran's hands appeared somewhat osteopenic.  Very mild 
degenerative changes were present.  Both of the fifth fingers 
were flexed at the DIP joint with prominent lip of bone 
extending from the dorsal aspect of the base of the distal 
phalanx.  It was uncertain if this was the result of prior 
trauma.  Clinical correlation was recommended.  No acute 
fracture or erosions were identified.    

Concerning the veteran's knees, no bony deformity, effusion, 
swelling, or tenderness to palpation was observed.  Range of 
motion on the left was from 0 to 120 degrees and on the right 
from 0 to 125 degrees.  Knee flexors and extensors muscle 
strength was 5/5.  The veteran experienced cramps in both 
knees while flexing.  The knees appeared somewhat osteopenic 
on X-ray and very mild degenerative changes were present.  
There was no evidence of joint effusion or acute fracture or 
dislocation.   

Concerning his left foot, no muscle atrophy, swelling, or 
tenderness to palpation was observed.  Dorsiflexion was to 10 
degrees, and plantar flexion was to 35 degrees.  Muscle 
strength of the dorsiflexors and plantar flexors was 5/5.  
Sensation was intact.  Deep tendon reflexes in the upper and 
lower extremities were 2+ symmetrically.  X-rays of the left 
foot revealed somewhat osteopenic bones.  There were mild 
degenerative changes, most prominent at the first MTP joints.  
Spurs were noted on the posterior and plantar surfaces of the 
calcaneus.  There was no evidence of acute fracture.  

The examiner wrote that any weakness, fatigue, or 
"uncoordination" had been noted in the examination report.  
According to the examiner, the veteran was likely to have 
decreased range of motion with flare-ups, but this could not 
be quantified further without examining him at such time.  

By a November 1996 rating decision, the RO assigned separate 
10 percent ratings for palindromic arthritis of the following 
joints: left knee, right knee, left foot, right hand, and 
left hand.  A bilateral factor of 4.1 percent was added and 
the combined rating was 50 percent, effective from September 
1991.  

In a February 1999 written statement, the veteran's 
representative indicated that the veteran wished to continue 
his appeal. 

II.  Analysis

The first responsibility of a claimant is to present a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran asserts that the symptoms 
of his palindromic arthritis of multiple joints are worse 
than currently evaluated.  Thus, he has stated a well 
grounded claim. 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  It may include providing the veteran with a 
medical examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Department in this case has accorded the veteran two 
examinations and obtained outpatient medical records from VA 
and other sources.  The duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

The RO has evaluated the veteran's palindromic arthritis 
under the rating criteria applicable to rheumatoid arthritis 
(Diagnostic Code 5002).  The criteria under this Diagnostic 
Code are as follows: 

Arthritis rheumatoid (atrophic) as an 
active process:

With constitutional manifestations 
associated with active joint 
involvement, 
totally incapacitating . . . . . . . 
. . . . . . . . . . 100 

Less than criteria for 100% but with 
weight loss and anemia productive of 
severe impairment of health or 
severely incapacitating 
exacerbations occurring 4 or more 
times a year or a lesser number over 
prolonged periods . . . . . . . . . 
. 60 

Symptom combinations productive of 
definite impairment of health 
objectively supported by examination 
findings or incapacitating 
exacerbations occurring 3 or more 
times a year . . . . . . . . . . . . 
. . . . . . . . . . . . . 40 

One or two exacerbations a year in a 
well-established diagnosis . . . . . 
. . . . . . . . . . . . . 20
	
For chronic residuals:

For residuals such as limitation of 
motion or ankylosis, favorable or 
unfavorable, rate under the 
appropriate diagnostic codes for the 
specific joints involved.  Where, 
however, the limitation of motion of 
the specific joint or joints 
involved is noncompensable under the 
codes a rating of 10 percent is for 
application for each such major 
joint or group of minor joints 
affected by limitation of motion, to 
be combined, not added under 
diagnostic code 5002.  Limitation of 
motion must be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.

Note:  The ratings for the active process 
will not be combined with the residual 
ratings for limitation of motion or 
ankylosis.  Assign the higher evaluation.

38 C.F.R. § 4.71a, Diagnostic Code 5002 (1998). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptoms for any 
rating is duplicative of or overlapping with the 
symptomatology of the other ratings.  See Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994).

A combined ratings table is used to determine the combined 
value of the various disabilities, after which the combined 
level of disability is converted to the nearest degree 
divisible by 10.  38 C.F.R. § 4.25 (1998).

Where partial disability results from disease or injury 
affecting both upper extremities and both lower extremities, 
the ratings for the four disabilities will be combined in the 
order of their individual severity and the bilateral factor 
is applied by adding, not combining, 10 percent of the 
combined value thus attained.             38 C.F.R. § 4.26(b) 
(1998).  

Right knee and left knee

The RO has evaluated the veteran's bilateral knees under 
Diagnostic Code 5260, applicable to limitation of flexion of 
the leg.  The Board notes that Diagnostic Codes 5257 and 5261 
also apply to evaluating limitation of motion of the knees.  
The criteria under these Diagnostic Codes are as follows: 

5257  Knee, other impairment of:
		Recurrent subluxation or lateral instability: 
Severe . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . 30
Moderate . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . 20
Slight . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 10

5260  Leg, limitation of flexion of:
Flexion limited to 15º . . . . . . . . . 
. . . . . . . . . . 30
Flexion limited to 30º.  . . . . . . . . 
. . . . . . . . . . 20
Flexion limited to 45º . . . . . . . . . 
. . . . . . . . . . 10
Flexion limited to 60º . . . . . . . . . 
. . . . . . . . . . . 0

5261  Leg, limitation of extension of:
Extension limited to 45º . . . . . . . . 
. . . . . . . . . . . 50
Extension limited to 30º.  . . . . . . . 
. . . . . . . . . . . 40
Extension limited to 20º . . . . . . . . 
. . . . . . . . . . . 30
Extension limited to 15º . . . . . . . . 
. . . . . . . . . . . 20
Extension limited to 10º . . . . . . . . 
. . . . . . . . . . . 10
Extension limited to  5º . . . . . . . . 
. . . . . . . . . . . .  0

38 C.F.R. § Part 4.71a (1998).

Normal range of knee motion is between 0 degrees and 140 
degrees, with 0 degrees representing full extension, and 140 
degrees representing full flexion.  38 C.F.R.     § 4.71, 
Plate II. 

The RO has assigned a 10 percent rating to the veteran's 
palindromic arthritis of the right knee and a 10 percent 
rating for palindromic arthritis of the left knee.  Both 
ratings were assigned under Diagnostic Code 5260.  Upon the 
most recent VA examination, the veteran's extension in both 
knees was to 0 degrees.  Flexion in the left knee was to 120 
degrees and flexion in the right knee was to 125 degrees.  No 
ankylosis or instability was noted.  These results correlate 
closely with those of the December 1991 joint examination for 
VA purposes, which, at least in relation to the veteran's 
knees, was completely normal.  Therefore, ratings in excess 
of 10 percent for the veteran's service connected palindromic 
arthritis of the right and left knees are not warranted under 
Diagnostic Codes 5257, 5260, or 5261.  

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40 and 4.45 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knees.  See DeLuca, 8 Vet. App. 202 (1995).  While 
the VA examiner noted in April 1998 that the veteran was 
likely to have decreased range of motion with flare-ups, he 
did not specify to which joint(s) he was referring, nor did 
he quantify this in terms of additional loss of range of 
motion (nor did Dr. Shah in his June 1991 memorandum).  The 
examination report does not indicate any weakened movement 
(muscle strength was 5/5), nor was there any excess 
fatigability, incoordination, or pain on movement of the 
veteran's knees noted.  Again, these results correlate 
closely with those of the December 1991 joint examination for 
VA purposes.  As such, the Board finds that neither 38 C.F.R. 
§§ 4.40 nor 4.45 provides a basis for a higher evaluation.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service connected palindromic 
arthritis of the right knee, or for the service connected 
palindromic arthritis of the left knee, for the reasons 
stated above.

Right hand and left hand

The RO has evaluated the veteran's bilateral hands under 
Diagnostic Code 5215, applicable to limitation of motion of 
the wrist.  The criteria under this Code are as follows: 

                       5215  Wrist, limitation of motion of:
 Dorsiflexion less than 15º . . . . . . . . . . . . 
. . . . . 10 (major and minor) 
 Palmar flexion limited in line with forearm  . . . 
10 (major and minor)		  
38 C.F.R. § Part 4.71a (1998).

Normal wrist dorsiflexion (extension) is between 0 degrees 
and 70 degrees; normal wrist palmar flexion is between 0 
degrees and 80 degrees; normal wrist ulnar deviation is 
between 0 degrees and 45 degrees; and normal wrist radial 
deviation is between 0 degrees and 20 degrees. 38 C.F.R. § 
4.71, Plate I. 

The RO has assigned a 10 percent rating to the veteran's 
palindromic arthritis of the right hand and a 10 percent 
rating for palindromic arthritis of the left hand.  This is 
the maximum disability rating under Diagnostic Code 5215.  A 
higher schedular rating would require ankylosis, see 
38 C.F.R. § 4.71a, Code 5214, which is not shown. 

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40 and 4.45 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's wrists and hands.  See DeLuca, 8 Vet. App. 202 
(1995).  While the VA examiner noted in April 1998 that the 
veteran was likely to have decreased range of motion with 
flare-ups, he did not specify which joint(s) were involved, 
nor did he quantify this in terms of additional loss of range 
of motion (nor did Dr. Shah in his June 1991 memorandum).  
The examination report does not indicate any weakened 
movement (muscle strength was 5/5), nor was there any excess 
fatigability, incoordination, or pain on movement of the 
veteran's wrists or hands.  These results correlate closely 
with those of the December 1991 joint examination for VA 
purposes, which, at least in relation to the veteran's wrists 
and hands, was completely normal.  As such, the Board finds 
that neither 38 C.F.R. 
§§ 4.40 nor 4.45 provides a basis for a higher evaluation.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service connected palindromic 
arthritis of the right hand, or for the service connected 
palindromic arthritis of the left hand.

Left foot

The RO has evaluated the veteran's left foot under Diagnostic 
Code 5277, applicable to weak foot.  The Board notes that 
Diagnostic Code 5271 also applies to evaluating limitation of 
motion of the ankle.  Just as the Diagnostic Codes relating 
to the motion of the wrist were analyzed with regard to the 
veteran's hands, the Board will review the Diagnostic Codes 
relating to the motion of the ankle with regard to the 
veteran's claim concerning his left foot.  The criteria are 
as follows: 


5271  Ankle, limited motion of:
Marked . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 20
Moderate  . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 10

5277 	Weak Foot, bilateral:
A symptomatic condition secondary to many 
constitutional conditions, characterized by 
atrophy of the musculature, disturbed 
circulation, and weakness: 

Rate the underlying condition, minimum rating 
. . . . . . . 10

38 C.F.R. § Part 4.71a (1998).

Normal range of ankle motion is between 0 degrees and 20 
degrees of dorsiflexion and between 0 and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The RO has assigned a 10 percent rating to the veteran's left 
foot under Diagnostic Code 5277.  The April 1998 VA 
examination report indicates that there was no muscle 
atrophy, swelling, tenderness to palpation, or ankylosis 
noted in the left foot or ankle.  Sensation was intact.  
Dorsiflexion was to 10 degrees and plantar flexion was to 35 
degrees.  These results correlate closely with those of the 
December 1991 joint examination for VA purposes, which, at 
least in relation to the veteran's left foot and ankle, was 
completely normal.  Based on these medical findings, a rating 
in excess of 10 percent for the veteran's service connected 
palindromic arthritis of the left foot is not warranted under 
Diagnostic Codes 5271 or 5277.  

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40 and 4.45 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left foot and ankle.  See DeLuca, 8 Vet. App. 202 
(1995).  While the VA examiner noted in April 1998 that the 
veteran was likely to have decreased range of motion with 
flare-ups, he did not specify to which joint(s) he was 
referring, nor was he able to quantify this in terms of 
additional loss of range of motion.  The examination report 
does not indicate any weakened movement (muscle strength was 
5/5 in both the dorsiflexors and plantar flexors), nor was 
there any excess fatigability, incoordination, or pain on 
movement of the veteran's left foot or ankle noted.  Again, 
these results correlate closely with those of the December 
1991 joint examination for VA purposes.  As such, the Board 
finds that neither 38 C.F.R. 
§§ 4.40 nor 4.45 provides a basis for a higher evaluation.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service connected palindromic 
arthritis of the left foot, for the reasons stated above.

Right shoulder and left shoulder

Although the RO did not specifically assign ratings for 
palindromic arthritis of the veteran's right and left 
shoulders, the Board notes that the veteran has consistently 
complained of and sought treatment for shoulder symptoms in 
the course of this appeal.  In light of the veteran's 
consistent complaints of bilateral shoulder pain, the  
January 1985 X-ray report showing minimal demineralization of 
the left shoulder, and the November 1992 VA assessment that 
the veteran had a history of arthritis of the shoulders, the 
Board will consider the criteria applicable to rating 
shoulder limitation of motion.  The criteria under the 
relevant Diagnostic Codes are as follows: 

5201  Arm, limitation of motion of:
To 25º from side . . . . . . . . . . . . . . . 
.  40 (major)  30 (minor)
Midway between side and 
		shoulder level . . . . . . . . . . . . .  
30 (major)  20 (minor)
At shoulder level . . . . . . . . . . . . . . 
. .  20 (major)  20 (minor)

38 C.F.R. § Part 4.71a, Diagnostic Code 5201 (1998).

Normal range of shoulder motion is between 0 and 90 degrees, 
internal rotation and between 0 and 90 degrees , external 
rotation.  38 C.F.R. § 4.71, Plate I. 
Although during the December 1991 VA examination the veteran 
complained of bilateral shoulder discomfort, there was only 
some slight discomfort noted on the internal rotation of both 
shoulders.  The range of motion in the veteran's shoulders 
was again described as only "slightly decreased" during his 
November 1992 VA outpatient visit.  During his April 1993 VA 
outpatient visit, mild pain was noted on extreme internal 
pronation of the right shoulder, as was a slight decreased 
range of motion with pain in the left shoulder.  The April 
1998 VA examination report does not indicate that the veteran 
had any complaints related to his shoulders.  The evidence in 
the claims file reflects that while limitation of motion has 
been noted regarding the veteran's bilateral shoulder 
movement, it has consistently been described as "slight."  
Moreover, in his most recent examination, the veteran has not 
reported any shoulder symptoms at all.  Based on these 
medical findings, compensable ratings for palindromic 
arthritis of the right and left shoulders is not warranted 
under Diagnostic Code 5201.  

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40 and 4.45 to evaluate whether there is any functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right and left shoulders.  See DeLuca, 8 Vet. App. 
202 (1995).  While the VA examiner noted in December 1991 
that the veteran had discomfort on internal shoulder 
rotation, there was no pain, weakened movement, 
incoordination or pain on movement specifically indicated.  
Although an April 1993 VA outpatient report reflects that 
motor testing had revealed giveaway weakness secondary to 
pain, this was not quantified in terms of additional loss of 
range of motion.  Finally, as noted above, the veteran had no 
complaints related to his shoulders during the most recent VA 
examination.  As such, the Board finds that neither 38 C.F.R. 
§§ 4.40 nor 4.45 provides a basis for a higher evaluation.  

In summary, compensable disability evaluations are not 
warranted for palindromic arthritis of the right and left 
shoulders, for the reasons stated above.



Conclusion

In reviewing the claims file, the Board notes that there are 
no other arthritic joints for which the veteran has reported 
symptoms.  Although the veteran has consistently complained 
of pain and limitation of motion of his hips, there is no 
evidence that he has been diagnosed as having arthritis of 
the hips.  Therefore, an additional rating for symptoms of 
the bilateral hips will not be considered by the Board.

In conclusion, and for the reasons stated above, the Board 
finds that the veteran is not entitled to a combined rating 
in excess of 50 percent for palindromic arthritis of multiple 
joints, to include bilateral knees, bilateral hands, 
bilateral shoulders, and left foot.  38 C.F.R. §§ 4.25, 4.26 
(1998).  


ORDER

A combined rating in excess of 50 percent for palindromic 
arthritis of multiple joints, to include bilateral knees, 
bilateral hands, left foot, and bilateral shoulders, is 
denied.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

